                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


DARYL HOLLOWAY,
             Plaintiff,

         v.                                              Case No. 19-CV-1460

CITY OF MILWAUKEE, et al.,
               Defendants.


                           COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                     Date: 5/29/20
Time Commenced: 11:47 a.m.                        Concluded: 11:51 a.m.
Deputy Clerk: TR                                  Court Reporter: none

APPEARANCES:

Plaintiff: Nate Cade & Carlos Pastrana
Defendant: Susan Lappen
Nature of Conference: Telephonic Status Conference
Notes:
   •     The Court explained to the parties that authority and precedent suggests that
         substitution under Rule 25 is appropriate where a defendant has died after the
         complaint was filed but before being served, however Rule 25 substitution is not
         appropriate where a defendant has died prior to the filing of the complaint.
         Regardless, the Court explained that it found the interests of justice were best
         served by granting leave for plaintiff to file an amended complaint including
         temporary placeholders for the estates of both deceased defendants. (e.g., John
         Doe, Administrator of the Estate of George Ellenberger)
   •     Granting leave renders moot the City’s outstanding motion to dismiss (ECF No.
         18). The Clerk is therefore instructed to terminate the pending action at
         ECF No. 18 for administrative purposes.




              Case 2:19-cv-01460-LA Filed 05/29/20 Page 1 of 1 Document 65
